DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/23/21 was filed after the mailing date of the Notice of Allowance on 5/21/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The indicated allowability of claims 22-48 and 50 is withdrawn in view of the newly discovered reference(s) to Hu et al. (US 2016/0102011, “Hu”).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 22-24, 26-29, 31, 39-43, and 45-47 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (US 2016/0102011, “Hu”).
Regarding claim 22, 27, Hu teaches a glass article comprising first and second surfaces and having a thickness ([0007]), a non-zero concentration of ion-exchanged metal oxide that varies along the thickness from 0t to 0.3t (e.g., [0007], [0008]), being an aluminosilicate (see, e.g., [0019], describing the inclusion of Al2O3 and SiO2, and see [0087], describing the glass as “aluminosilicate”) and comprising Li2O (thus being lithium aluminosilicate, e.g., [0019]), and comprising Na2O such that at a center point of the glass the concentration of Na2O may be less than 4.5 mol % ([0011]). Hu further teaches that the ratio of Li2O to alkali metal oxide is in a range of less 0.5 to 1 at the center point of the glass article (thus teaching the claimed rang of from 0.4 to 1, [0019]). Hu additionally teaches, with regard to claim 27, that the concentration of Na2O may be less than 45% of the total alkali metal oxide molar concentration in the glass article ([0011], teaching that the concentration of Na2O may be on the order of 0.05 mol % and that the total concentration of alkali metal may be on the order of up to 20 mol %, thus the concentration of Na2O may be less than 45% of the total alkali metal oxide molar concentration in the glass article). 
Regarding claim 23, Hu additionally teaches that the glass article may comprise Na2O such that at a center point of the glass the concentration of Na2O may be less than 4.0 mol % ([0011]). 
Regarding claims 24 and 29, Hu additionally teaches that the glass article may have a 2.5 or 3-dimensional shape ([0160]).
Regarding claims 26 and 31, Hu additionally teaches that the glass may be used as a cover glass in a mobile electronic device, and thus may have a housing having front, back and side surfaces, and electrical components including a display (i.e., electronic device components, including a display in order to function as a display, [0072]), and the glass article as a cover glass or substrate ([0072]).
Regarding claim 28, Hu additionally teaches that the concentration of Na2O may be less than 40% of the total alkali metal oxide molar concentration in the glass article ([0011], teaching that the concentration of Na2O may be on the order of 0.05 mol % and that the total concentration of alkali metal may be on the order of up to 20 mol %, thus the concentration of Na2O may be less than 40% of the total alkali metal oxide molar concentration in the glass article). 
Regarding claim 39, Hu teaches a glass article comprising first and second surfaces and having a thickness ([0007]), a non-zero concentration of ion-exchanged metal oxide, that may be Na2O, that varies along the thickness from 0t to 0.3t (e.g., [0007], [0008], [0010], [0011]), being an aluminosilicate ([0087]) and comprising Li2O (thus being lithium aluminosilicate, e.g., [0019]). Hu further teaches that the ratio of Li2O to alkali metal oxide is in a range of less 0.5 to 1 at the center point of the glass article (thus teaching the claimed rang of from 0.4 to 1, [0019]). Hu teaches that an inner region may be under central tension ([0093]). Hu additionally teaches that at least one compressive stress layer may be under compressive stress ([0093], [0094]) and a depth of compression such that DOC may be greater than 0.1t to 0.5t ([0096], and wherein t may be 1 mm, see [0091]). Hu additionally teaches that the glass article may have a transmittance of greater than 88% over the wavelengths of 380 to 780 nm ([0134]). Hu additionally teaches that the glass article may have at least a 60% survivability rate when subjected to an inverted ball drop test from a height of 100 cm (Hu, [0132], having identical testing conditions).
Regarding claim 40, Hu additionally teaches that the glass article may have at least a 60% survivability rate when subjected to an inverted ball drop test from a height of 150 cm (Hu, [0132]).
Regarding claim 41, Hu additionally teaches that the glass may be used as a cover glass in a mobile electronic device, and thus may have a housing having front, back and side surfaces, electrical components (i.e., electronic device components, including a display [0072]), and the glass article as a cover glass or substrate ([0072]).
Regarding claims 42 and 43, Hu additionally teaches that the glass article ma comprise 11 to 15 mol% Al2O3 ([0019]).
Regarding claim 45, Hu additionally teaches that the glass article ma comprise 11 to 15 mol% Al2O3 ([0019]).
Regarding claims 46 and 47, Hu additionally teaches that the glass article may have a transmittance of greater than 88% over the wavelengths of 380 to 780 nm ([0134]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Okahata et al. (US 2015/0072129, “Okahata”).
Regarding claim 25 and 30, Hu fails to specifically teach that the warp of the glass is less than about 200 micrometers. In the same field of endeavor of strengthened glass articles ([0074]), Okahata teaches methods for providing a thin strengthened a glass layer having warpage of less than 40 micrometers ([0077], [0078], [0079], and see [0044]) and that such a glass having reduced warpage may improve the beauty and strength of a display device ([0138]; and see [0069], wherein excessive warpage or defects may prevent the glass from being used as a cover glass). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have adopted the processes described by Okahata to make the article of Hu in a manner reducing the warpage of the article to less than 40 micrometers ([0077], [0078], [0079], and see [0044]) in order to improve the beauty and strength of the glass article for use in a display device ([0138]; and see [0069], wherein excessive warpage or defects may prevent the glass from being used as a cover glass).

Claims 32-36, 38, 44, 48, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of in view of Morey et al. (US 2015/0030834, “Morey”).
Regarding claims 32 and 33, Hu teaches a glass article comprising first and second surfaces and having a thickness ([0007]), a non-zero concentration of ion-exchanged metal oxide, that may be Na2O, that varies along the thickness from 0t to 0.3t (e.g., [0007], [0008], [0010], [0011]), being an aluminosilicate ([0087]) and comprising Li2O (thus being lithium aluminosilicate, e.g., [0019]). Hu further teaches that the ratio of Li2O to alkali metal oxide is in a range of less 0.5 to 1 at the center point of the 
Regarding claim 34, Hu additionally teaches that the thickness t of the glass article may be on the range of less than 3 mm to less than 0.5 mm, [0007], [0091]).
Regarding claim 35, Hu additionally teaches that the surface compressive stress of the article may be 300 MPa or greater ([0013]). 
Regarding claim 36, Hu additionally teaches that the glass article may have a 2.5 or 3-dimensional shape ([0160]).
Regarding claim 38, Hu additionally teaches that the glass may be used as a cover glass in a mobile electronic device, and thus may have a housing having front, back and side surfaces, electrical components (i.e., electronic device components, including a display [0072]), and the glass article as a cover glass or substrate ([0072]). 
Regarding claim 44, Hu additionally teaches that the glass article ma comprise 11 to 15 mol% Al2O3 ([0019]).
Regarding claims 48, Hu additionally teaches that the glass article may have a transmittance of greater than 88% over the wavelengths of 380 to 780 nm ([0134]). 
Regarding claim 50, Hu additionally teaches that the concentration of metal oxide that comprises sodium may reach a minimum concentration at the middle of the glass (i.e., at 0.5t, [0010], [0012], [0107]; see also Fig. 5, showing concentration of Na2O may be minimized towards the middle of the glass article, [0028]).

Claims 37 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Morey, in view of Okahata.
Regarding claim 37, Hu fails to specifically teach that the warp of the glass is less than about 200 micrometers. In the same field of endeavor of strengthened glass articles ([0074]), Okahata teaches methods for providing a thin strengthened a glass layer having warpage of less than 40 micrometers ([0077], [0078], [0079], and see [0044]) and that such a glass having reduced warpage may improve the beauty and strength of a display device ([0138]; and see [0069], wherein excessive warpage or defects may prevent the glass from being used as a cover glass). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have adopted the processes described by Okahata to make the article of Hu in a manner reducing the warpage of the article to less than 40 micrometers ([0077], [0078], [0079], and see [0044]) in order to improve the beauty and strength of the glass article for use in a display device ([0138]; and see [0069], wherein excessive warpage or defects may prevent the glass from being used as a cover glass).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782